UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:1-6314 Tutor Perini Corporation (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1717070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15, SYLMAR, CALIFORNIA 91342-1093 (Address of principal executive offices) (Zip code) (818) 362-8391 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer x Non-Accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares of common stock, $1.00 par value per share, of the registrant outstanding at August 1, 2012 was 47,556,056. TUTOR PERINI CORPORATION AND SUBSIDIARIES INDEX Page Number Part I. - Financial Information: Item 1. Financial Statements Consolidated Condensed Balance Sheets – June 30, 2012 (unaudited) and December 31, 2011 (unaudited) 3 Consolidated Condensed Statements of Operations – Three Months and Six Months ended June 30, 2012 and 2011 (unaudited) 4 Consolidated Condensed Statements of Comprehensive Income– Three Months and Six Months ended June 30, 2012 and 2011 (unaudited) 5 Consolidated Condensed Statement of Stockholders’ Equity – Six Months ended June 30, 2012 (unaudited) 6 Consolidated Condensed Statements of Cash Flows– Six Months ended June 30, 2012 and 2011 (unaudited) 7 Notes to Consolidated Condensed Financial Statements 8 – 42 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 43 – 57 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 – 58 Part II. - Other Information: Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3. Defaults Upon Senior Securities 58 Item 4. Mine Safety Disclosures 58 Item 5. Other Information 58 Item 6. Exhibits 59 – 60 Signatures 61 2 Index Part I.– Financial Information Item 1.Financial Statements TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) JUNE 30, 2, 2011 (In Thousands, except Share Data) June 30, 2012 December 31, 2011 ASSETS Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, including retainage Costs and Estimated Earnings in Excess of Billings Deferred Income Taxes - Other Current Assets Total Current Assets Long-term Investments Property and Equipment (net of Accumulated Depreciation of $125,971 in 2012 and $104,541 in 2011) Other Assets: Goodwill Intangible Assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Maturities of Long-term Debt $ $ Accounts Payable, including retainage Billings in Excess of Costs and Estimated Earnings Accrued Expenses and Other Current Liabilities Total Current Liabilities Long-term Debt, less current maturities Deferred Income Taxes Other Long-term Liabilities Contingencies and Commitments Stockholders’ Equity: Common Stock - $1 par value: 75,000,000 shares authorized; Shares issued and outstanding: 47,556,056 and 47,329,275, respectively Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (In Thousands, Except Per Share Data) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, Revenues $ Cost of Operations Gross Profit General and Administrative Expenses Goodwill and Intangible Asset Impairment - - (LOSS) INCOME FROM CONSTRUCTION OPERATIONS ) ) Other Income (Expense), net ) Interest Expense ) (Loss) Income before Income Taxes ) ) Benefit (Provision) for Income Taxes ) ) NET (LOSS) INCOME $ ) $ ) $ BASIC (LOSS) EARNINGS PER COMMON SHARE $ ) $ ) $ DILUTED (LOSS) EARNINGS PER COMMON SHARE $ ) $ ) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC Effect of Dilutive Stock Options and Restricted Stock Units Outstanding - - DILUTED The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, Net (Loss) Income $ ) $ $ ) $ Other Comprehensive Income: Foreign currency translation (net of tax of $(161), $0, $37, and $0, respectively) ) 45 57 89 Change in fair value of investments (net of tax of $4, $0, $158, and $0, respectively) 5 - - Change in fair value of interest rate swap (net of tax of $215, $0, $635, and $0, respectively) ) - ) - Realized loss on sale of investments recorded in Net (Loss) Income (net of tax of $0, $0, $1,219 and $0, respectively) - - - Total Other Comprehensive Income ) 45 89 Total Comprehensive Income $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2012 (In Thousands) Accumulated Additional Other Common Paid-in Retained Comprehensive Stock Capital Earnings Loss Total Balance - December 31, 2011 $ ) $ Net (Loss) Income - - ) - ) Other comprehensive income: Foreign currency translation (net of tax of $37) - - - 57 57 Change in fair value of investments (net of tax of $158) - - - Change in fair value of interest rate swap (net of tax of $635) - - - ) ) Realized loss on sale of investments recorded in Net (Loss) Income (net of tax of $1,219) - - - Total comprehensive income ) Tax effect of stock-based compensation - ) - - ) Stock-based compensation expense - - - Issuance of common stock, net ) - - Balance – June 30, 2012 $ ) $ The accompanying notes are an integral part of these consolidated condensed financial statements. 6 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) SIX MONTHS ENDED JUNE 30, Cash Flows from Operating Activities: Net (Loss) Income $ ) $ Adjustments to reconcile Net (Loss) Income to net cash from operating activities: Goodwill and intangible asset impairment - Depreciation and amortization Stock-based compensation expense Excess income tax benefit from stock-based compensation - ) Deferred income taxes ) ) Loss on sale of investments - Loss (gain) on sale of equipment Other long-term liabilities ) ) Other non-cash items ) Changes in other components of working capital ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) Cash Flows from Investing Activities: Acquisitions, net of cash balance acquired - ) Acquisition of property and equipment ) ) Proceeds from sale of property and equipment Proceeds from sale of available-for-sale securities Change in restricted cash ) ) Investment in other activities ) ) NET CASH USED IN INVESTING ACTIVITIES ) Cash Flows from Financing Activities: Proceeds from debt Repayment of debt ) ) Business acquisition related payments ) ) Excess income tax benefit from stock-based compensation - 18 Issuance of common stock and effect of cashless exercise ) Debt issuance costs ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Paid During the Period For: Interest $ $ Income taxes $ $ Supplemental Disclosure of Non-cash Transactions: Property and equipment acquired through financing arrangements $ $ Grant date fair value of common stock issued for services $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 7 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Basis of Presentation The unaudited consolidated condensed financial statements presented herein include the accounts of Tutor Perini Corporation and its wholly owned subsidiaries (“Tutor Perini” or the “Company”).The Company’s interests in construction joint ventures are accounted for using the proportionate consolidation method.These unaudited consolidated condensed financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America.These statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011.In the opinion of management, the accompanying unaudited consolidated condensed financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the Company's financial position as of June 30, 2012 and December 31, 2011, results of operations and comprehensive income for the three and six months ended June 30, 2012 and 2011, and cash flows for the six months ended June 30, 2012 and 2011. The results of operations for the six months ended June 30, 2012 are not indicative of the results that may be expected for the year ending December 31, 2012 because, among other reasons, such results can vary depending on the timing of progress achieved and changes in estimated profitability of projects being reported. Prior to the quarterly reporting period ended June 30, 2012, the Company had presented payments related to the deferred purchase price obligation of previous acquisitions within cash flows used by investing activities in the Consolidated Condensed Statement of Cash Flows.During the three months ended June 30, 2012, the Company corrected this presentation to appropriately reflect the cash paid to settle the liability recognized at fair value at the conclusion of the measurement period within cash flows used by financing activities, and the remaining cash paid (e.g., changes in fair value of the liability after the conclusion of the measurement period), is reclassified within cash flows used by operating activities.For the six months ended June 30, 2012 and 2011 this correction resulted in a decrease in cash flows provided by operating activities of $0 and $1.1 million, an increase in cash flows provided by investing activities of $1.2 million and $3.0 million, and a decrease in cash flows provided by financing activities of $1.2 million and $1.9 million, respectively, in the Consolidated Condensed Statement of Cash Flows. There was no impact on the Company’s Consolidated Condensed Statements of Operations or Balance Sheets previously reported. The Company considers events or transactions that occur after the balance sheet date but before the financial statements are issued to provide additional evidence relative to certain estimates or to identify matters that require additional disclosures. Significant Accounting Policies The significant accounting policies followed by the Company and its subsidiaries in preparing its consolidated financial statements are set forth in Note 1 to such financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.During the six months ended June 30, 2012, the Company adopted the following accounting pronouncements that were issued in 2011: In May 2011, the Financial Accounting Standard Board (“FASB”) issued a staff position amending existing guidance for fair value measurements and disclosures in both interim and annual financial statements.This update expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. Other than requiring additional disclosures, adoption of this update has not had a material effect on the Company's consolidated financial statements. In June 2011, the FASB issued a staff position which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. This update eliminates the option to present components of other comprehensive income as part of the statement of equity. The adoption of this update has not had a material effect on the Company's consolidated financial statements. In September 2011, the FASB issued a staff position that gives an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment. An entity that adopts this option will be required to perform the two-step impairment test only if it concludes that the fair value of a reporting unit is more likely than not less than its carrying value. On January 1, 2012, the Company adopted this option.The adoption of this option has not had a material effect on the Company’s consolidated financial statements, but it may impact the manner in which the Company performs testing for goodwill impairment. 8 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS In July 2012, the FASB issued a staff position that gives an entity the option to make a qualitative evaluation about the likelihood of indefinite-lived intangible asset impairment. An entity that adopts this option will be required to perform the quantitative test only if it concludes that the fair value of the indefinite-lived intangible asset is more likely than not less than its carrying value. The effective date is for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.The Company does not expect the adoption of this option to have a material effect on the Company’s consolidated financial statements, but it may impact the manner in which the Company performs testing for indefinite-lived intangible asset impairment. In accordance with normal practice in the construction industry, the Company includes in current assets and current liabilities amounts related to construction contracts realizable and payable over a period in excess of one year.Costs and estimated earnings in excess of billings related to the Company’s contracts and joint venture contracts at June 30, 2012 and December 31, 2011, consisted of the following (in thousands): June 30, December 31, Unbilled costs and profits incurred to date* $ $ Unapproved change orders Claims $ $ * Represents the excess of contract costs and profits recognized to date on the percentage of completion accounting method over the amount of contract billings to date on certain contracts. Of the balance of “Unapproved change orders” and “Claims” included above in costs and estimated earnings in excess of billings at June 30, 2012 and December 31, 2011, approximately $65.8 million and $85.2 million, respectively, are amounts subject to pending litigation or dispute resolution proceedings as described in Note 7.These amounts are management’s estimate of the probable cost recovery from the disputed claims considering such factors as evaluation of entitlement, settlements reached to date and experience with the customer.In the event that future facts and circumstances, including the resolution of disputed claims, cause a reduction in the aggregate amount of the estimated probable cost recovery from the disputed claims, the amount of such reduction will be recorded against earnings in the relevant future period. Mergers and Acquisitions (a) Information regarding acquisitions that are material in the aggregate On January 3, 2011, the Company completed the acquisition of Fisk Electric Company (“Fisk”),a privately held electrical construction company based in Houston, Texas.Fisk was acquired because the Company believes that it is a strong strategic fit enabling the Company to expand its nationwideelectrical construction capabilities and to realize significant synergies and opportunities in support of the Company’s non-residential building and civil operations.On April 1, 2011, the Company completed the acquisition of Anderson Companies (“Anderson”), the privately held parent company of Roy Anderson Corporation, Harrell Contracting Group, LLC and Brice Building Company, LLC. Anderson was acquired because the Company believes that it is a strong strategic fit for the Company’s building business and strengthens the Company’s position in the southeastern United States.On June 1, 2011, the Company completed the acquisition of Frontier-Kemper Constructors, Inc. (“Frontier-Kemper”), a privately held Indiana-based corporation. Frontier-Kemper was acquired because the Company believes that it is a strong strategic fit for the Company’s civil business, bolstering the Company’s tunneling business in the United States and expanding the Company’s geographic reach into Canada.On August 18, 2011, the Company completed the acquisition of Becho, Inc. (“Becho”), a privately held Utah-based corporation. Becho was acquired because the Company believes that it is a strong strategic fit for the Company’s civil business, bolstering the Company’s drilling capabilities in the southwestern United States. 9 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The transactions were accounted for using the acquisition method of accounting.During the six months ended June 30, 2012, the Company did not materially revise any of the assumptions, estimates or amounts used to complete its purchase price accounting as of December 31, 2011. The following unaudited pro forma summary financial information presents the operating results of the combined Company for the three months and six months ended June 30, 2011 assuming that the acquisitions occurred on January 1, 2010. This unaudited pro forma summary financial information is presented for informational purposes only and is not indicative either of the operating results that actually would have occurred had the acquisitions been completed on January 1, 2010, or of future results. Pro Forma (unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2011 (in thousands, except per share data) Revenues $ $ Income from Construction Operations $ $ Net Income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ The pro forma results have been prepared for comparative purposes only and include certain adjustments such as (i) interest expense on acquisition debt; (ii) adjustments to depreciation expense resulting from the adjustment of fixed asset bases to fair value at acquisition; (iii) additional amortization expense related to identifiable intangible assets arising from the acquisitions; (iv) elimination of acquisition related expenses incurred; and (v) to reflect a statutory income tax rate on the pretax income of Fisk, Anderson, Frontier-Kemper and Becho, as well as on the applicable pro forma adjustments made.The pro forma results are not necessarily indicative either of the results of operations that actually would have resulted had the acquisitions been in effect on January 1, 2010, or of future results. (b)Merger with GreenStar Services Corporation On July 1, 2011, the Company acquired GreenStar Services Corporation (“GreenStar”) via a merger of GreenStar into a wholly-owned subsidiary of the Company.GreenStar is primarily comprised of the following operating entities: Five Star Electric Corporation and WDF, Inc., which are located in New York, and Nagelbush Mechanical, Inc. which is located in Florida. GreenStar was acquired because it is one of the largest specialty contractors in the United States and it will provide an opportunity to expand the Company’s presence in the northeastern markets. The transaction was accounted for using the acquisition method of accounting.During the six months ended June 30, 2012, the Company did not materially revise any of the assumptions, estimates or amounts used to complete its purchase price accounting as of December 31, 2011. 10 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The following unaudited pro forma summary financial information presents the operating results of the combined Company for the three months and six months ended June 30, 2011 assuming that the merger occurred on January 1, 2010. This unaudited pro forma summary financial information is presented for informational purposes only and is not indicative either of the operating results that actually would have occurred had the merger been completed on January 1, 2010, or of future results. Pro Forma (unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2011 (in thousands, except per share data) Revenues $ $ Income from Construction Operations $ $ Net Income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ The pro forma results have been prepared for comparative purposes only and include certain adjustments such as (i) interest expense on merger debt; (ii) adjustments to depreciation expense resulting from the adjustment of fixed asset bases to fair value at the merger date; (iii) additional amortization expense related to identifiable intangible assets arising from the merger; (iv) elimination of merger related expenses incurred; and (v) to reflect a statutory income tax rate on the pretax income of GreenStar, as well as on the applicable pro forma adjustments made.The pro forma results are not necessarily indicative either of the results of operations that actually would have resulted had the merger been in effect on January 1, 2010, or of future results. (c) Acquisition of Lunda Construction Company On July 1, 2011, the Company completed the acquisition of Lunda Construction Company (“Lunda”).Headquartered in Black River Falls, Wisconsin, and with offices in Wisconsin and Minnesota, Lunda is a heavy civil contractor engaged in the construction, rehabilitation and maintenance of bridges, railroads, and other civil structures in the Midwest and throughout the United States.Lunda was acquired because the Company believes it is a strong strategic fit for its civil business and will provide the Company with the opportunity to expand its civil business into the midwestern United States. The transaction was accounted for using the acquisition method of accounting.During the six months ended June 30, 2012, the Company did not materially revise any of the assumptions, estimates or amounts used to complete its purchase price accounting as of December 31, 2011. 11 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The following unaudited pro forma summary financial information presents the operating results of the combined Company for the three months and six months ended June 30, 2011 assuming that the acquisition occurred on January 1, 2010. This unaudited pro forma summary financial information is presented for informational purposes only and is not indicative either of the operating results that actually would have occurred had the acquisitions been completed on January 1, 2010, or of future results. Pro Forma (unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2011 (in thousands, except per share data) Revenues $ $ Income from Construction Operations $ $ Net Income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ The pro forma results have been prepared for comparative purposes only and include certain adjustments such as (i) interest expense on acquisition debt; (ii) adjustments to depreciation expense resulting from the adjustment of fixed asset bases to fair value at acquisition; (iii) additional amortization expense related to identifiable intangible assets arising from the acquisitions; (iv) elimination of acquisition related expenses incurred;and (v) to reflect a statutory income tax rate on the pretax income of Lunda, as well as on the applicable pro forma adjustments made.The pro forma results are not necessarily indicative either of the results of operations that actually would have resulted had the acquisitions been in effect on January 1, 2010, or of future results. Cash, Cash Equivalents and Restricted Cash Cash and cash equivalents, as reported in the accompanying Consolidated Condensed Balance Sheets, consist of amounts held by the Company that are available for general corporate purposes and the Company’s proportionate share of amounts held by construction joint ventures that are available only for joint venture-related uses, including future distributions to joint venture partners.Restricted cash is primarily held to secure insurance-related contingent obligations, such as insurance claim deductibles, in lieu of letters of credit.At June 30, 2012 and December 31, 2011, cash and cash equivalents and restricted cash consisted of the following (in thousands): June 30, December 31, Corporate Cash and Cash Equivalents $ $ Company's share of joint venture Cash and Cash Equivalents Total Cash and Cash Equivalents $ $ Restricted Cash $ $ Fair Value Measurements The Company measures certain financial instruments, including cash and cash equivalents, such as money market funds, at their fair value.The fair value was determined based on a three-tier valuation hierarchy for disclosure of significant inputs.These hierarchical tiers are defined as follows: Level 1 – inputs are unadjusted quoted prices in active markets for identical assets or liabilities. 12 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Level 2 – inputs are other than quoted prices in active markets that are either directly or indirectly observable through market corroboration. Level 3 – inputs are unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions based on the best information available in the circumstances. The following tables provide the assets and liabilities carried at fair value measured on a recurring basis as of June 30, 2012 and December 31, 2011 (in thousands): Fair Value Measurements at June 30, 2012 Using Total Carrying Value at June 30, Quoted prices in active markets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Assets: Cash and Cash Equivalents (1) $ $ $
